Name: Commission Regulation (EEC) No 1458/89 of 26 May 1989 amending Regulation (EEC) No 1963/79 laying down detailed rules for the application of the production refund on olive oil used in the manufacture of certain preserved foods
 Type: Regulation
 Subject Matter: European construction;  agricultural structures and production;  foodstuff;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31989R1458Commission Regulation (EEC) No 1458/89 of 26 May 1989 amending Regulation (EEC) No 1963/79 laying down detailed rules for the application of the production refund on olive oil used in the manufacture of certain preserved foods Official Journal L 144 , 27/05/1989 P. 0028 - 0029 Finnish special edition: Chapter 3 Volume 29 P. 0088 Swedish special edition: Chapter 3 Volume 29 P. 0088 *****COMMISSION REGULATION (EEC) No 1458/89 of 26 May 1989 amending Regulation (EEC) No 1963/79 laying down detailed rules for the application of the production refund on olive oil used in the manufacture of certain preserved foods THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EEC) No 1225/89 (2), Having regard to Council Regulation (EEC) No 591/79 of 26 March 1979 laying down general rules concerning the production refund for olive oils used in the manufacture of certain preserved foods (3), as last amended by Regulation (EEC) No 3788/85 (4), and in particular Article 9 thereof, Whereas, pursuant to Article 20a of Regulation No 136/66/EEC, olive oil used for the manufacture of preserved fish and vegetables qualifies for a production refund; whereas that refund must enable the recipients to buy the olive oil on the Community market at prices approximating those applying on the world market; whereas, to that end, the production refund must be fixed on the basis of the variable component of the import levy on oil obtained by refining virgin olive oil; Whereas the provisions on the grant of the production refund are laid down in Commission Regulation (EEC) No 1963/79 (5), as last amended by Regulation (EEC) No 393/87 (6); Whereas the accession of Spain and Portugal has resulted in variable calculations of the production refund taking account in particular of the differences in price levels; whereas, to offset those price differences, accession compensatory amounts were introduced; whereas, pursuant to Article 4 of Regulation (EEC) No 591/79, the production refund is to be corrected for Spain and Portugal by the accession compensatory amount applicable to imports from third countries into each of those Member States; Whereas, pursuant to Commission Regulation (EEC) No 296/86 (7), as last amended by Regulation (EEC) No 1981/88 (8), it is possible to apply the inward processing arrangements in trade between the new Member States and between the latter and the other Member States; Whereas, where olive oil produced in the Community and used in the manufacture of certain preserved foods is placed under inward processing arrangements so that such oil may obtain the production refund applying in the country of processing, the production refund must be corrected by the accession compensatory amount not levied; whereas this should be made clear and Regulation (EEC) No 1963/79 amended accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 The following Article 4a is hereby inserted in Regulation (EEC) No 1963/79: 'Article 4a As regards olive oil produced in the Community, the production refund for certain preserved foods, where the olive oil incorporated is placed under inward processing arrangements, shall be corrected by the accession compensatory amount not levied.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No 172, 30. 9. 1966, p. 3025/66. (2) OJ No L 128, 11. 5. 1989, p. 15. (3) OJ No L 78, 30. 3. 1979, p. 2. (4) OJ No L 367, 31. 12. 1985, p. 1. (5) OJ No L 227, 9. 9. 1979, p. 1. (6) OJ No L 40, 10. 2. 1987, p. 9. (7) OJ No L 36, 12. 2. 1986, p. 5. (8) OJ No L 174, 6. 7. 1988, p. 28.